Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to amendments filed 3/15/2021.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Matthew Leno on 5/20/2021. 

Claims 30 – 36, 37 and 45 have been amended as follows:

Claims 30 – 36 (Cancelled by Examiner’s Amendment)

Claim 37 (Examiner’s Amendment) A downdraft ventilation system configured to be installed adjacent to a cooktop, the downdraft ventilation system comprising: 
a chimney having a front inner wall and a back inner wall, the chimney defining: 
an upper fluid inlet defined through the front inner wall and 

a chamber defined at least partially by the front inner wall and the back inner wall between the upper and lower fluid inlets, 
the chimney configured to extend above an upper surface of the cooktop with the lower fluid inlet arranged adjacent to the top of the cooktop and the upper and lower fluid inlets defining a flow path into which cooking emissions emanating from the cooktop can flow downward toward an exhaust; and 
the chamber defining: 
a venturi inlet adjacent to the upper fluid inlet, 
a venturi outlet adjacent to the lower fluid inlet and 
a venturi throat between the venturi inlet and the venturi outlet.

Claim 45 (Examiner’s Amendment) A downdraft ventilation system configured to be installed adjacent to a cooktop, the downdraft ventilation system comprising: 
a moveable chimney having a front inner wall and a back inner wall, the chimney defining: 
an upper fluid inlet defined through the front inner wall and 
a lower fluid inlet defined through the front inner wall 
a chamber defined at least partially by the front inner wall and the back inner wall between the upper and lower fluid inlets, 
configured to extend above an upper surface of the cooktop with the lower fluid inlet arranged adjacent to the top of the cooktop and the upper and lower fluid inlets defining a flow path into which cooking emissions emanating from the cooktop can flow downward toward an exhaust; and 
a baffle extending from the front inner wall into the chamber to define a venturi throat in the chamber.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “DOWNDRAFT VENTILATION SYSTEMS AND METHODS” is in the field of downdraft cooking ventilation hoods.  The primary reasons for allowance of claims 37 and 45 is the apparatus includes, in addition to the other claimed features, an upper and lower inlet to the chimney and a venturi located between the two inlets.

Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762                   




/AVINASH A SAVANI/Primary Examiner, Art Unit 3762